 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT
for the

@

 

ivision 2 0 -C =4 6 3 o

(to be filled in by the Clerk's Office)

Case No.

 

“Acenette. D. Vebly-Kidd

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs carmot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

“Ve

Jury Trial: (check one) Bilves [_|No

 

Milodadee AREA Teehnical College

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

needed.
Name — Joenehe Biane ilelly-Kidd
Street Address L370 N, Crank inl
City and County Milwaukee — ujlwaukee
State and Zip Code Wisconsn, 53210
Telephone Number Cui u) 734-4143
E-mail Address

Joenetted @ qmail: com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (i/mown). Attach additional pages if needed.

Case 2:20-cv-01638-NJ_ Filed 10/29/20 Page 1o0f13 Document 1 Page 1 of 6

 
 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

Name Miloaukee Aten Techinal Codiege
Job or Title (if known)

Street Address TOO West Shute ot.

City and County Milsauker, IT \wavker

State and Zip Code Ww (Scan 3 $32.23

Telephone Number CHIN) 297-62 aw

E-mail Address (if known)

Defendant No. 2

 

Dames weishan

 

 

 

 

Name

Job ot Title (if known) Di Tector OF Factlitec

Street Address JOO west state St.
City and County Mil daugee. Nibwvoavgee
State and Zip Code WIScovis,> nN F3233
Telephone Number Cu iL d97- GQ73

E-mail Address (if known)

Weishaj VG mate edgy

 

 

 

Defendant No. 3

Name

Job or Title Gfknown)

Doniel %, Me colgan
Director Labor Relativuns

 

 

 

Street Address TOO West state st:
City and County Niliaukee, Milwaukes
State and Zip Code Wisconscy S32s3
Telephone Number CGH 4) 297+ G Og

E-mail Address (if nown)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 2:20-cv-01638-NJ_ Filed 10/29/20 Page 2 of 13 Document 1

(Nep| ad dQ mate, edi)

 

 

 

 

 

Page 2 of 6

 

 
 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Nildavgkce Aten Technical Col lege
Street Address 700 West stale St.
City and County Mihiay Kee NilidIankee
State and Zip Code WiScongin 932 33
Telephone Number ¢ win) 299- 62 So
I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

MI Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000¢e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

— M- Age Discrimination in Employment Act of 1967; as codified, 29 USC: 88 621 10 634-

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

ML Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Ketali abso ray

Relevant state law (specify, if knawn):

L] AA

 

L

Relevant city or county law (specify, if known):

 

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 3 of 13 Document 1 Page 3 of 6

 
 

 

 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

 

 

 

 

 

 

 

 

 

TI. Statement of Claim
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
A, The discriminatory conduct of which I complain in this action includes (check all that apply):
[] Failure to hire me.
a Termination of my employment.
[| Failure to promote me.
[] Failure to accommodate my disability.
LX Unequal terms and conditions of my employment.
MA Retaliation.
[| Other acts (specify):
(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)
B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
C. I believe that defendant(s) (check one):
[| is/are still committing these acts against me.
[| is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
[+ race
[| color
a gender/sex
C] religion
[| national origin
[47 age (year of birth) IGF 2 (only when asserting a claim of age discrimination.)
[| disability or perceived disability (specify disability)
E. The facts of my case are as follows. Attach additional pages if needed.

Case ooovoret (SASS oi SBOe GHC eo camer 1 Page 4 of 6

 

 
 

 

State of Wisconsin 2 0 -C “1 63.5. imation Complaint

Wisconsin Fair Employment Law
Wis, Stat, §§ 141.31-111.396

Dept. of Workforce Development
Equal Righis Division

Autherizatlon for this form Is provided under Wis, Stat. § 111.39(1),

Personal infonnatton you provide may be used for secondary purposes {Privacy Law, Wis, Stat. § 15.04(1)(m)i,
READ instructions on page two FIRST then type or print In black ink,

1. Complainant Information

ERD Case # For office use only
ms RECEIVED
MVEOME2 Nov -8 2018

 

DWD - EQUAL RIGHTS:

 

 

2. Respondent Information

 

ist Name

Joe pete.

 

 

Media il —

st Name
“t \
Street Ad aw

2390 (Aon: Bwa

 

 

 

 

 

The company, agency, or union you believe
discriminated against you. Name only ONE
Respondent per form. Do not name an individual
person as Respondent.

 

. ‘ va , : q >
| Street Aadress/PO Box qj

Name

 

 

 

 

City State | Zip Code

Niluankee. WIIS32)0 [700 Wesh Stote. St.

Telephone Number ‘ City ‘State | Zip Coda
WIM) 739-4193 NiluavKee Wo 1524.33

E-Mail Address , Telephone Nurnber

 

 

 

Agenette dg qmail}. com

CaM) A492 - 62.9 2,

In what Wisconsin county did the violation take place?

 

 

 

Milwan ee.

3, CHECK ONLY THE BOXES THAT WERE THE REASON FOR DISCRIMINATION

if you checked -a box with an; the statement in that box must be completed.

 

| believe the Respondent discriminated or took action against me because

 

DM. of my race *

which is Pylaat ‘

[4 of my age (40 or older) *
my date of birth Is 04-03-1998

[_] of my marital status *
which Is

 

“TET of my military service

 

 

 

 

 

whichis Cla ywaer”

 

participate in a communication about
religious matters or political matters.

LJ of my color* LJ of my convietion record

which Is
“TT ] of my national origin/ancestry * [| of my arrest record (CT of my use or nonuse of

which is lawful products

{4. of my sex * [I of my sexual orientation * [J] of genetic testing
whichis Fe MNale, which fs

[-] of my pregnancy or maternity [| of my creed (religion) * ["} of polygraph testing

which Is .
[A of my disability * IT I daclined to attend a meeting orto | CI | filed a previous

discrimination complaint with
Equal Rights or testlfied or
aasisted with a discrimination
complalnt,

Enter Case # CR

 

 

{1 | opposed discrimination in the workplace (refer to instruction 2(c) on page 2 of this form)

 

[-] The Respondent printed or circulated, advertised
or published a discriminatory statement '

LJ The Respondent used a discriminatory application or made a
discriminatory Inquiry about prospective employment

 

4, Dates of discrimination (Required; estimate if unsure)

 

Date the discrimination began? mmidd/yyyy

 

Date of the most recent discrimination? mm/dd/yyyy

 

[7] My employment was terminated on (if applicable}

 

 

[0-09-2019

 

\ Weanesan rn See, i) { ho ]
LYS Sospe yn
T This farm covers dlacriminatory actions alleged under §§ 111.322(1}, (2), and (3) of the Wisconsin Fair Employment Law.” Dibcrriatory actions al rider

 

§ 111.322(2m)} must be fied using form ERD-10969, “Retallation Cormptalnt.”
ERD-4206-E (R. 03/2018) -

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 5 of 13 Document 1

iS

muna’

 

 

 
 

5, Statement of discrimination: “
Write a brief, concise statement explaining how you were discriminated against. Give the date each action

occurred and the name of the person who took the action. Explain how each action(s) was related to the

 

[Cameos , .

‘Another Campos thet oD have anovgh to Gite him on bot T

"pox (es) you checked in section #3 on page one. |
Le am the onl bla Cemabe., Su perisor [toonager overthe
Age o¢ Gory Years old With a Medical issoe7 OF dancer
Gof the Seaond me Tn Q three Year Period, Working ant
CA @avitonments oC AL Males, |
| Susmen ston; On, Wedneed |
Bireetor James weishan saith . AY, F-(A~+19 by may
Premises, hy Poblic Sa cei, ae See Gnd Waited o€F Hee
H\loSed on WY NAc. Pre vaesien iatormed Me J. Wds not
Melddea, Not otbending, my roid Nok of eee Mis Permission, this

. Glass TL uns enroiled iY.

Ths S , fo
S SVFPended ‘dame about a Cber % fr Gi nding OG (PSA Theme

+ W45 Placed on Pad

 

 

i - Ina yy
en tater Bethion employee Ban Hecigan, Slated = IR
odo as . _ )
rico ene, Ghrens a Yge ae Pee
2 a 7 Facted tO peabge manage. Coiled to work
OMober TAS ~ TO .
Prere 214 nk hour day, Was relocated bo q Synallef

f

MT, \Neishay | told me himsele he Cre noveng Me. Nasqvez +0:

QW Kong to WansGer him +o \NalKerts Sq vare, ANd Allow

Fads Vifies Manayer Michqu] Gorgas manage hrm ond try to
Make a peter Manager Oot of hj rn THYS Qonvetcalion toot PHce

 

 

With, me and HO Weishan in lober fark of Sepbe mer 2018 s

6. Certification and Signature
By my signature below, | certiy that | have read the above complaint, and, under penalties of law, | declare that this
complaint Is true and correct to the best of my knowledge and belief. | understand that this complaint is an open

record and may be provided to the employer or others under the provisions of Wisconsin’s Open Records Law.

sSignature of we or thy representative Date signed
tie hs. Mus ud [1-02 - dole

 

 

 

 

 

= ¥ ane a

Please complete ‘Equal Rights Process Information Sheet on Page 4

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 6 of13 Document 1

 

 

 

 

 
 

Ne Weishan, WAS Also Glare Male Sopervisel oa
Edasord Winbers Sag Coynd Slee ping While Wor hrs ( 2 :
Second- ShIE+, tn the o€tice., :

Nt Weishen asked me 7 the month of August dog
if XD Would Stop m Hwe dovontoron Coempus oF
WOT a. to See MC LE Obsersed Ml. Wingere Sleep ic.
Th Is my Understanding the Poblec Safety .
Lies Check ny coors and observed MP Wieder
SIe29/ ny Oey Wotth Mt WeiShan mysele,

Mr, WMRES Las nok Sosperded nof Fired.

 

MG, Woashan Was intormed by Oner Cai res,
Sapersisor / Rm ployoes Gynt, MPUYisor Miche |
Clay, has Come bo Lotk on fumetols Occasions

Trtowicated, NO Fact Crindang oacutred) No Firing,

NO BSosgper ston.

Mt Nichaw| Clay also Caosed dowiage to & Newly 5 |
inStoalled fey ~bor thet Costed thousands of dola&® i -
Yeca use he Gooldq#}+ adcess TW. Mh WailSka i Usa poe
informed by RSL Nayager Witgiia tart. aber
damage to the Ley bow, and bis ttoxicahoy
Stade. Sain hothing happen fo AG Clay,

 

WAT, Weishan, GWSCLS ingot med 6 lao Hout lina, Semie
Lothar Barty Keys, Wes opera}rng oa N. he's
Vehicle. | Stopped at a Burger Ling fegbo wrath tO an
purchase ludeh hike ~cot. CALIOY Crom phe camps 7 :

Ut. kes Cavse domace to the Proust of Bare
Case 2:20-cv-01638-NJ Filed 10/29/20 Page 7 of 13 Document 1 :

 

 
 

 

®

Kina, MS. Wearing Hartt informed Mf let Shay
thad? Mt. Kaye Can not opesate Ahethar Vehiche
Obl fhe retake the dabemse driving dest NE

el Shen, Allooad him YO Continue Ln ving
ONY Day,

Mo. Weishon Plated A Packing da vice 6”
the MATC. Nehicle $ vSed, and hited 4
Private inveseigatyr Co @llow Mme.

Grom: Avyuse 23, 20/8 ~ Sepoember 12, 2078, 7
Ancther Male employee CBoilding Service Welker
0 Sep Hy WOs  Cavged dema We “fo ROO Vehicles ; |

Gud hobht na, happened be him,

NO Weighon, took one ol my assigned emplayee
Rrehard Finch out to Junch on Ouder-Hine 7
to a private FeStowrant BS question htm alot
ma, sted him Te HE ever asied him to do
loth on my Cental Progertres, When Mle frch
Fai hed Yo Provide ME, Wershan (a ormatic~, he $d
has ae Vw Ross uS o£ ‘hat aSsement j and has
Jpasyn fensGereed Fo another Campus,

 

Nt, Waishon has been UMNbraghs ( OM my 2
yond ewloationg for the pass. Past hyo ~thhes

oa lS,

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 8 of 13 Document 1

 

 
 

9

Mt Weishen | has fold me EL Cold NO
Call pimt on his Pergonc!! Gel{ Phone bit
Gi) the Male. su gersisans AN d mek. Ma Novo
Goold: :

NT. WeiShon , ondarminded Ww GaiPhor tty

Lo ty employees. He Usodld fod Ahswer
Bots ef m| Calle When + bried Feach tng
ot to him Gr &SSislances,

MC
J asad Nf. Weishah Com Goer too

\sors olboot the disparity jn Py befoeen

 

“Tay Gor sy to Manager) And iiysalé MP wershovn a
Woe goto thel at Sits hy tHe differences 7 :
ra Poy: Cesk he (ndicabed aboot Campus Size on
and the number of & mploy-- eg, Then Stated he
Would check Tato re lastly he told, Me Het Pow |
Hanet LWsas te. sponsible, SO" (ny inevease, aL
Wewk to Poul Hanel, Who Informed jue, those
Lvere oatpve Stekements amd that Mp. WeiSho. 2
LAS fesponsible, Several months Iter 2017
My Pay Indrang eal $0 mevbeh Say Forsy te,

Pease De Gdyised thet the fumeros Fach
Fe nding Meeking Ane. earbr embarrasymart , has Cevs.nd
Me a lot af GWess | lack of€ Steep, Finkisty
atacks, TL had bo Seajt medica) teabment

and fod T am on Several Mtdicalims, Plage. Hep :
Mase 2:2P-by.04 E38-Kgy Filed 10/29/20 Page 9 of 13 Document 1 Pfs

 

 

 
 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

(Note. As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

(date) ws
me ov. @, 2018

B. The Equal Employment Opportunity Commission (check one):
has not issued a Notice of Right to Sue letter.

|_| issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed.
[| less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages.
Vlease see attached.

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 10of13 Document 1 Page 5 of 6

 

 

 

 
 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VL

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: [O- 2-2020

Signature of Plaintiff Vert Dd - KWhychadel
Printed Name of Plaintif Jor we tre D. Kelly=|Ci add

B. For Attorneys

 

Date of signing:

Signature of Attorney
Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 110f13 Document 1 Page 6 of 6

 
 

 

OMB No: 2900-0080
NOTE: Instructions are written for a multi-part form. Print additional copies as necessary. Estimated Burden: 15 min.

VAN j CLAIM FOR PAYMENT OF COST OF
Wa Department of Veterans Affairs UNAUTHORIZED MEDICAL SERVICES

The Paperwork Reduction Act of 1995 requires us to notify you that this information collection is in accordance with the clearance
requirements of section 3507 of the Paperwork Reduction Act of 1995, We may not conduct or sponsor, and you are not required to
respond to, a collection of information unless it displays a valid OMB number. We anticipate that the time expended by all individuals
who must complete this form will average 15 minutes, This includes the time it will take to read instructions, gather the necessary facts
and fill out the form. Comments regarding this burden estimate or any other aspect of this collection, including suggestions for reducing
the burden, may be addressed by calling the Health Benefits Contact Center at 1-877-222-8387.

 

 

 

 

PRIVACY ACT INFORMATION: The information requested on this form is solicited under authority of Title 38, United States Code,
"Veterans Benefits," and will be used to assist us in determining your entitlement to reimbursement for services rendered. It will not be
used for any other purpose. Disclosure is voluntary. However, failure to furnish the information will result in our inability to process
your claim. Failure to furnish this information will have no adverse effect on any other benefit to which you may be entitled. This form
and relevant documents need to be sent to the VA Medical Facility where the Veteran is enrolled for medical care

PART |

1A. VETERAN'S NAME (Last, first, middie initial) (This is a mandatory field.) 5. CLAIM NUMBER IC, SOCIAL SECURITY NUMBER (Mandatory field.)

Ho it Wrone 6 c-
1D. Vi RAN'S ADDRESS (include compiete ZIP Code)

KB ~
AROY p\. BTS Hlnavkee Wil SBZlo
{SHIN RTE RIES RUSTE EISENSTEIN TU SCD (Leave blank if same as above} On. SOCIAL SECURITY NO. OR

EMPLOYEE IDENTIFICATION NO.

 

 

 

 

 

 

 

3. STATEMENT OF CIRCUMSTANCES UNDER WHICH THE SERVICES WERE RENDERED (Include diagnosis, symptoms, whether emergency existed,

and reason VA facilities were not used)

 

 

 

 

the origirie | Cece:pt and Paperusrk, months A240, horeser J+ Was

Mis Placed. bY Someone at the OA. OFE ice.

 

4. AMOUNT CLAIMED _ ;
Attach bills or receipts showing services furnished, dates and charges
5. COMPLETE A OR B AS APPROPRIATE

A. Amount charged does not exceed that charged the general B. | certify that the amount claimed has been paid and
public for similar services. Payment has not been received. reimbursement has not been received.

| 10/14/4092
SIGNATURE AND TITLE OF PROVIDER OF SERVICE AND DATE [(mmj/dd/yyyy) ATURE OF VETERAN OSMREPREGENTATIVE AND DATE|(mmidd/yyyy)

PART Tl - FOR VETERANS, S USE ONLY

 

 

 

 

 

 

 

 

 

6. ACTION CLAIM MEETS THE REQUIREMENT OF VA REGULATION
[_] APPROVED $ [] DISAPPROVED |! [] 6080 L] 6081
7. SIGNATURE OF CHIEF, MEDICAL ADMINISTRATION SERVICE 8. DATE 9. ADMINISTRATIVE VOUCHER NUMBER

 

 

 

 

 

vacsam §=6.10-583 Case 2:20-cv-01638-NJ Filed 10/29/20 Page 12 of 13 Document 1

 
 

 

U.S. Department of Veterans Affairs VA Community Care Department

Veterans Health Administration 5000 West National Avenue

Clement J. Zablocki VA Medical Center Milwaukee, WI 53295
VACC, Building 6, Room A108

 

     

 
     
 

o>»
ZA)
fc .
Cie eee
Nee

 

 

RE: Prescription (RX) Reimbursement Request

 

Dear Veteran:

To properly address your request for prescription reimbursement, we require the following
documentation:
1. Claim for Payment of Cost of Unauthorized Medical Services (VA Form 10-583)
with your complete information and details of request (blank form attached).
2. Receipt from the pharmacy where the prescription was filled showing payment.
3. ORIGINAL print out of the medications received, i.e. RX stubs, stating what RX is,
quantity, etc. (the labels they staple to your bag when picking up the RX).
4. Your current address should match what we have on file to mail the
reimbursement check to you.

IMPORTANT INFORMATION: The VA will only pay for the initial prescription; we do not pay
for refills as they should be acquired through the VA Pharmac

   
 
   

 

our pharmacy should
be able to regenerate the documentation needed if you do not have copies.

Without all the above requirements we cannot fulfill request for reimbursement. Please
submit required documentation by mail to:

Milwaukee VA Medical Center
ATTN: Community Care RX Reimbursement
Building 6, Room A108
5000 W. National Ave.
Milwaukee, WI 53295

If you have any questions regarding this letter, please contact the billing and payment call
center at 1-877-881-7618 — or reach out to your VA Community Care Coordinator. Additional
information about Veterans health care benefits under the VA MISSON Act can be found at:
http://www.va.gov/communitycare/. :

Milwaukee VA Community Care Department
Clement J. Zablocki VA Medical Center
Milwaukee, WI

Case 2:20-cv-01638-NJ Filed 10/29/20 Page 13 of 13 Document 1

 
